Appellant was convicted in the County Court of Dallas County on the 14th day of August, 1900, but failed to enter into a recognizance after giving notice of appeal. On the 3d day of December, 1900, the sheriff filed the following certificate: "I, J. Roll Johnson, sheriff of Dallas County, do hereby certify that Jack McHenry, the defendant in cause No. 23,451 in the County Court of Dallas County, Texas, is now confined in the county jail of Dallas County, Texas." The jurisdiction of this court attaches to misdemeanor appeals in only two ways — by recognizance properly entered into in the trial court, or by defendant being placed in jail pending the appeal. In order to attach jurisdiction of this court in the latter case, the certificate that the party is in jail must show he has been continuously in jail pending the appeal. We notice the sheriff does not undertake to certify he has been continuously in jail, but simply that he is now (on December 3d) in jail. This is not sufficient. The appeal is dismissed. Bruce v. State, 40 Tex.Crim. Rep..
Appeal dismissed.
                    ON MOTION FOR REHEARING.